 

Exhibit 10.1

 



EXECUTION VERSION





 

 



AMENDMENT TO SECOND AMENDED AND RESTATED

CONVERTIBLE PROMISSORY NOTE

 

This Amendment (this “Amendment”) to the Second Amended and Restated Convertible
Promissory Note dated July 8, 2019 (the “Note”), is made and entered into as of
August 22, 2019, among XpresSpa Holdings, LLC, a Delaware limited liability
company (the “Company”), and B3D, LLC, a North Carolina limited liability
company (the “Lender”). Capitalized terms used herein but not defined shall have
the meaning ascribed to such terms in the Note.

 

RECITALS:

 

WHEREAS, the Company and the Lender are parties to that certain Credit Agreement
dated April 22, 2015, as amended by the First Amendment to Credit Agreement and
Waiver dated as of August 8, 2016, and as amended by a Second Amendment to
Credit Agreement dated as of May 10, 2017, and as amended by a Third Amendment
to Credit Agreement dated as of May 11, 2018, and as amended by a Fourth
Amendment to Credit Agreement dated as of July 8, 2019 (as further amended,
restated, amended and restated, extended, renewed, replaced, supplemented or
otherwise modified from time to time, collectively, the “Credit Agreement”); and

 

WHEREAS, the Note was issued by the Company pursuant to the Credit Agreement and
is guaranteed by the Company’s parent, XpresSpa Group, Inc. (the “Parent”) and
by certain of the Company’s subsidiaries (“Subsidiary Guarantors”); and

 

WHEREAS, the Company and the Lender now desire to amend certain terms of the
Note.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein,
the parties agree as follows:

 

1.       Amendments. The Note shall be amended as follows:

 

a.       Section 2(c) shall be amended by deleting the third (3rd) sentence
thereof and replacing it with the following:

 

“The Interest Share Amount will be determined by dividing the amount of the
Share Portion set forth in the Company’s exercise notice by a price per share of
Common Stock equal to ninety percent (90%) of the VWAP on the Trading Date
immediately preceding the date of the exercise notice (the “Initial Interest
Share Price”).”

 



 

 

 

b.Section 7(d) of the Note shall be hereby added as follows:

 

“(d) Lender’s Conversion Limitations. The Company shall not effect, and not
permit the Parent to effect the conversion, and Lender shall not have the right
to convert, any portion of this Note, to the extent that after giving effect to
the conversion set forth on the applicable Notice of Conversion, the Lender
(together with the Lender’s Affiliates, and any Persons acting as a group
together with the Lender or any of the Lender’s Affiliates, collectively,
together with Lender, the “Lender Group”) would beneficially own in excess of
the Beneficial Ownership Limitation (as defined below). For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Lender Group shall include the number of shares of Common Stock issuable
upon conversion of this Note with respect to which such determination is being
made, but shall exclude the number of shares of Common Stock which are issuable
upon (i) conversion of the remaining, unconverted principal amount of this Note
beneficially owned by the Lender Group, and (ii) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Parent subject
to a limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Lender Group. Except as set forth in the
preceding sentence, for purposes of this Section 7(d), beneficial ownership
shall be calculated in accordance with Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder. To the extent that the limitation
contained in this Section 7(d) applies, the determination of whether this Note
is convertible (in relation to other securities owned by the Lender Group) and
of which principal amount of this Note is convertible shall be in the sole
discretion of the Lender, and the submission of a Notice of Conversion shall be
deemed to be the Lender’s determination of whether this Note may be converted
(in relation to other securities owned by the Lender Group) and which principal
amount of this Note is convertible, in each case subject to the Beneficial
Ownership Limitation. To ensure compliance with this restriction, the Lender
will be deemed to represent to the Company and Parent each time it delivers a
Notice of Conversion that such Notice of Conversion has not violated the
restrictions set forth in this paragraph and neither the Company nor Parent
shall have any obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 7(d), in determining the number of outstanding shares of Common
Stock, the Lender may rely on the number of outstanding shares of Common Stock
as stated in the most recent of the following: (i) Parent’s most recent periodic
or annual report filed with the Securities and Exchange Commission, as the case
may be, (ii) a more recent public announcement by Parent, or (iii) a more recent
written notice by Parent or Parent’s transfer agent setting forth the number of
shares of Common Stock outstanding. Upon the written or oral request of Lender,
Parent shall within two Trading Days confirm orally and in writing to the Lender
the number of shares of Common Stock then outstanding. In any case, the number
of outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of Lender, including this Note, by the
Lender Group since the date as of which such number of outstanding shares of
Common Stock was reported. The “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon conversion of
this Note held by the Lender. The Lender may decrease the Beneficial Ownership
Limitation at any time and the Lender, upon not less than 61 days’ prior notice
to the Company, may increase the Beneficial Ownership Limitation provided that
the Beneficial Ownership Limitation in no event exceeds 9.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock upon conversion of this Note held by the
Lender and the Beneficial Ownership Limitation provisions of this Section 7(d)
shall continue to apply. Any such increase will not be effective until the 61st
day after such notice is delivered to the Company and will apply only to the
Lender Group, in the aggregate, and shall not apply to any other Person. The
Beneficial Ownership Limitation provisions of this paragraph shall be construed
and implemented in a manner otherwise than in strict conformity with the terms
of this Section 7(d) to the extent necessary to correct this paragraph (or any
portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation contained herein or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
No prior inability to convert any portion of this Note pursuant to this Section
7(d) shall have any effect on the applicability of the provisions hereof with
respect to any subsequent determination of ability to convert. The limitations
contained in this paragraph shall apply to a successor holder of this Note.
Notwithstanding anything herein to the contrary, in no event shall this Section
7(d) in any way limit the Company’s ability to pay any interest payable pursuant
to this Note in shares of Common Stock pursuant to Section 2(c) herein; provided
that the shares of Common Stock in excess of the Beneficial Ownership Limitation
that Lender would be required to sell in accordance with the following sentence
are either (i) registered in accordance with the Registration Rights Agreement
dated July 8, 2019 between Lender and Parent, or (ii) are eligible for resale
pursuant to Rule 144 of the Securities Act and, in each case, such sale would
not otherwise be prohibited under applicable law; and further, provided,
however, that to the extent that the Lender Group is unable to sell the
requisite number of shares in a timely manner (as provided in the following
sentence), then the time for issuance of shares of Common Stock pursuant to
Section 2(c) hereof will be reasonably extended until such shares are sold and
neither the Company nor Parent shall be considered to be in default pursuant to
the terms of this Note by virtue of such extension of time for issuance of such
shares pursuant to Section 2(c) hereof and this Section 7(d). In the event that
the issuance of the Interest Share Amount or the Make Whole Shares to the Lender
Group would cause the Lender Group to beneficially own shares of Common Stock in
excess of the Beneficial Ownership Limitation, the Lender hereby agrees to
dispose of a sufficient number of shares of Common Stock prior to the receipt of
such Interest Share Amount or Make Whole Shares, as the case may be, such that
upon receipt of the Interest Share Amount or Make Whole Shares, as the case may
be, the Lender Group would not beneficially own in excess of the Beneficial
Ownership Limitation.”

 



 2 

 

 

2.       Except as explicitly modified herein, the Note shall remain in full
force and effect.

 

3.       This Amendment shall be governed in accordance with terms of the Note.

 

4.       This Amendment may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by the Company and the
Lender, it being understood that the parties need not sign the same counterpart.
In the event that any signature is delivered by facsimile transmission or by
e-mail delivery of a “.pdf” format data file, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original thereof.

 

[REST OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

 3 

 

 

IN WITNESS WHEREOF, the Company and the Lender have executed this Amendment as
of the date first above written.

  

 

COMPANY

  

 

XPRESSPA HOLDINGS, LLC

  

 

By: /s/ Douglas Satzman

Name: Douglas Satzman

Title: Chief Executive Officer

 

 

 

 

[Parent signature page follows] 

 

 4 

 

  

RATIFICATION AND ACKNOWLEDGMENT

 

 

XpresSpa Group, Inc., a Delaware corporation (the “Parent”) by signing below,
hereby consents to the foregoing Amendment and represents and warrants to Lender
that Parent assumes and agrees to be bound by all obligations and provisions
pertaining to Parent under the Note, as amended, and hereby reaffirms and
ratifies the Parent Guaranty, the Pledge Agreement, the Registration Rights
Agreement and all other Loan Documents to which it is a party, all of which are
held by Lender and which shall in all respects remain in full force and effect
and guaranty and secure the Borrower’s obligations under the Credit Agreement,
and the Note.

 

IN WITNESS WHEREOF, the Parent has executed this Amendment as of the date first
above written.

  

 

XPRESSPA GROUP, INC.

  

 

/s/ Douglas Satzman

Name: Douglas Satzman

Title: Chief Executive Officer

  

 

 

 

 

[Subsidiary Guarantors signature page follows] 

 

 5 

 

  

RATIFICATION AND ACKNOWLEDGMENT

 

Each of the undersigned New York limited liability companies (the “Subsidiary
Guarantors” and each a “Subsidiary Guarantor”) hereby consents hereby consents
to the foregoing Amendment and hereby reaffirms and ratifies its respective
Subsidiary Guaranty, Security Agreement and all other Loan Documents to which it
is a party, all of which are held by Lender and shall in all respects remain in
full force and effect.

 

 

IN WITNESS WHEREOF, the Subsidiary Guarantors have executed this Amendment as of
the date first above written.

  

Spa Products Import & Distribution Co., LLC

Spa Products Wholesaling, LLC

XpresSpa at Term. 4 JFK, LLC

XpresSpa Austin Airport, LLC

XpresSpa DFW Kiosk, LLC

XpresSpa Downtown NYC, LLC

XpresSpa Franchising USA, LLC

XpresSpa Franchising, LLC

XpresSpa Houston Hobby, LLC

XpresSpa Houston Intercontinental Terminal A, LLC

XpresSpa International Holdings, LLC

XpresSpa JFK Terminal 1, LLC

XpresSpa JFK Terminal 7, LLC

XpresSpa JFK Terminal 8, LLC

  

 

By: _/s/ Douglas Satzman _______________________

Name: Douglas Satzman

Title: President

 

 

Douglas Satzman, as President of all of the aforementioned entities, has
executed this Ratification Agreement and intending that all entities above named
are bound and are to be bound by the one signature as if had executed this
Ratification separately for each of the above named entities.

 

 

By: /s/ Douglas Satzman

Name: Douglas Satzman

Title: President

 

 

 

[Subsidiary Guarantors signature page follows]

 



 6 

 



 

[Continued From Previous Page]

 

 

XpresSpa John Wayne Airport, LLC

XpresSpa Las Vegas Airport, LLC

XpresSpa LAX Airport, LLC

XpresSpa Mobile Services, LLC

XpresSpa MSP Airport, LLC

XpresSpa Online Shopping, LLC

XpresSpa Orlando, LLC

XpresSpa Philadelphia Airport, LLC

XpresSpa Philadelphia Terminal B, LLC

XpresSpa Pittsburgh A, LLC

XpresSpa Raleigh-Durham Intl, LLC

XpresSpa S.F. International, LLC

XpresSpa Salt Lake City, LLC

XpresSpa Washington Reagan, LLC

XpresRecover Charlotte Airport, LLC

  

 

By: /s/ Douglas Satzman

Name: Douglas Satzman

Title: President

  

 

Douglas Satzman, as President of all of the aforementioned entities, has
executed this Ratification Agreement and intending that all entities above named
are bound and are to be bound by the one signature as if had executed this
Ratification separately for each of the above named entities.

  

 

By: /s/ Douglas Satzman

Name: Douglas Satzman

Title: President

 

 

 

 

[Lender signature page follows]

 

 7 

 

  

IN WITNESS WHEREOF, the Company and the Lender have executed this Amendment
Agreement as of the date first above written.

 

 

B3D, LLC

       



By: /s/ Brian Daly

      Name:   Bryan Daly     Title:       Manager  

 

 



 8 

 

 

 

 

                             

